DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicants' communication filed on November 23, 2021. In virtue of this communication, claims 1-6 are currently presented in the instant application.

Drawings
The drawings submitted on November 23, 2021.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on December 23, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over .
Yang (US 20200318989 A1, hereinafter Yang) in view of SEO (US 20140063064 A1).
Regarding claim 1.  Yang discloses a display control device (Yang, FIG. 1, see “a route guidance system 10”), for a vehicle, configured to control a display of a virtual image by a head-up display (Yang, FIG. 1, see par. [0028], route guidance system 10 in accordance with one exemplary embodiment of the present invention may include a camera 100 (or other imaging device) to provide real world images at the outside of a vehicle and a route guidance apparatus 200 configured to display route guidance using the corresponding images. In one exemplary embodiment, the camera 100 and the route guidance apparatus 200 may be mounted within the vehicle), the display control device comprising: 
a processor (Yang, see FIG. 2, image processing unit 250) configured to 
generate a guidance display object that guides a traveling route for the vehicle (Yang, see at least par. [0079] the display unit 260 may be configured to output the route guidance image generated by the image processing unit 250 to provide the route guidance image to the driver);
recognize a remaining distance from the vehicle to a guide point at which a route guidance by the guidance display object is generated (Yang, see at least par. [0077], generate a route guidance image by overlaying a guidance identifier, for example, a direction indicator and/or a warning indicator, on the extracted ROI. In Operation S680, the image processing unit 250 may be configured to determine at least one of the size, shape or position of the guidance identifier based on a remaining distance from the current position of the vehicle to the guide point GP); 
define a display permission range that allows a display of the superimposed virtual image within an angle of view at which the virtual image is configured to be displayed according to an accuracy of map data used for recognizing the remaining distance (Yang, see FIG. 4, at least par. [0058] The image processing unit 250 may then be configured to extract a region of interest (ROI) 320 by matching coordinate information regarding the range of the driver's viewing angle calculated by the driver's view recognition unit 220 with the image data 310 acquired by the image acquisition unit 210. Further, the image processing unit 250 may be configured to generate the route guidance image 240a by overlaying a warning indicator 331 that corresponds to a driving environment on the extracted ROI 320. In particular, the image processing unit 250 may be configured to variably adjust at least one of the size, shape or position of the warning indicator 331 based on a remaining distance from the current position of the vehicle to the guide point GP.  [0059] For example, when the detected guide point GP is a wildlife appearance zone, as exemplarily shown in FIG. 5, the image processing unit 250 may be configured to display the warning indicator 331, such as a wildlife caution sign, on the ROI 320 to allow the driver to decelerate the vehicle in advance or be careful, thereby preventing roadkill and ensuring driver safety. Although not shown in the drawings, it will be apparent to those skilled in the art that, if a guide point including an icy road, a falling rock alert zone, a children protection zone or a speed limit zone is detected, a warning indicator, such as a warning or a caution sign that corresponds to each driving environment, may be overlaid on the ROI 320.).

    PNG
    media_image1.png
    626
    717
    media_image1.png
    Greyscale


Yang does not discloses  (i) display, as the guidance display object, a non-superimposed virtual image that does not identify a superimposition target when the remaining distance is longer than a switching distance, (ii) display, as the guidance display object, a superimposed virtual image superimposed on a specific superimposition target when the remaining distance is shorter than the switching distance.  However, 
SEO discloses:
 (i) display, as the guidance display object, a non-superimposed virtual image that does not identify a superimposition target when the remaining distance is longer than a switching distance, (ii) display, as the guidance display object, a superimposed virtual image superimposed on a specific superimposition target when the remaining distance is shorter than the switching distance (SEO, see at least pars. [0012] The determining of the display mode may be performed based on a distance between the vehicle and the external vehicle.  [0013] The determining of the display mode may include determining the augmented reality mode as the display mode when the distance between the vehicle and the external vehicle is less than a predetermined distance, and determining the map mode as the display mode when the distance between the vehicle and the external vehicle is equal to or greater than the predetermined distance);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Yang, to have  (i) display, as the guidance display object, a non-superimposed virtual image that does not identify a superimposition target when the remaining distance is longer than a switching distance, (ii) display, as the guidance display object, a superimposed virtual image superimposed on a specific superimposition target when the remaining distance is shorter than the switching distance, as provided by SEO.  The modification provide an improved system and method for improving driver convenience and safety in order to avoid traffic accidents (SEO, see par. [0005]).

Regarding claim 3.   Yang discloses a display control device (Yang, FIG. 1, “a route guidance system 10”), for a vehicle, configured to control a display of a virtual image by a head-up display (Yang, FIG. 1, see par. [0028], route guidance system 10 in accordance with one exemplary embodiment of the present invention may include a camera 100 (or other imaging device) to provide real world images at the outside of a vehicle and a route guidance apparatus 200 configured to display route guidance using the corresponding images. In one exemplary embodiment, the camera 100 and the route guidance apparatus 200 may be mounted within the vehicle), the display control device comprising: 
a processor (Yang, see FIG. 2, image processing unit 250) configured to:
generate a guidance display object that guides a traveling route for the vehicle (Yang, see at least par. [0079] the display unit 260 may be configured to output the route guidance image generated by the image processing unit 250 to provide the route guidance image to the driver);
recognize a remaining distance from the vehicle to a guide point at which a route guidance by the guidance display object is generated (Yang, see at least par. [0077], generate a route guidance image by overlaying a guidance identifier, for example, a direction indicator and/or a warning indicator, on the extracted ROI. In Operation S680, the image processing unit 250 may be configured to determine at least one of the size, shape or position of the guidance identifier based on a remaining distance from the current position of the vehicle to the guide point GP); and
wherein when high accuracy map data used for the route guidance at the guide point is available (Yang, see at least par [0069] First, the road configuration recognition unit 230 may be configured to detect the guide point GP on a driving route (Operation S610). The guide point GP may include a point at which it is difficult for the driver to intuitively recognize a direction corresponding to the driving route, such as a forked road, an entrance/exit section, a roundabout, an intersection or a turn point. The road configuration recognition unit 230 may be configured to recognize a road configuration on the driving route based on map information acquired by the map storage 243, and confirm whether the guide point GP is present in front of the vehicle.), 
the processor first displays, as the guidance display object, the superimposed virtual image (Yang, see at least par. [0077], overlaying a guidance identifier, for example, a direction indicator and/or a warning indicator, on the extracted ROI. In Operation S680, the image processing unit 250 may be configured to determine at least one of the size, shape or position of the guidance identifier based on a remaining distance from the current position of the vehicle to the guide point GP) 
	Yang does not disclose (i) first display, as the guidance display object, a non- superimposed virtual image that does not identify a superimposition target when the remaining distance is longer than a switching distance, and (ii) display, as the guidance display object, a superimposed virtual image superimposed on a specific superimposition target when the remaining distance is shorter than the switching distance,  even when the remaining distance is longer than the switching distance.  However, 
	SEO discloses:
(i) first display, as the guidance display object, a non- superimposed virtual image that does not identify a superimposition target when the remaining distance is longer than a switching distance, and (ii) display, as the guidance display object, a superimposed virtual image superimposed on a specific superimposition target when the remaining distance is shorter than the switching distance (SEO, see at least pars. [0012] The determining of the display mode may be performed based on a distance between the vehicle and the external vehicle.  [0013] The determining of the display mode may include determining the augmented reality mode as the display mode when the distance between the vehicle and the external vehicle is less than a predetermined distance, and determining the map mode as the display mode when the distance between the vehicle and the external vehicle is equal to or greater than the predetermined distance); 
even when the remaining distance is longer than the switching distance (SEO, se at least par. [0036] The controller may determine the augmented reality mode as the display mode when the distance between the information providing vehicle and the external vehicle is less than a predetermined distance, and determine the map mode as the display mode when the distance between the information providing vehicle and the external vehicle is equal to or greater than the predetermined distance.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Yang, to have (i) first display, as the guidance display object, a non- superimposed virtual image that does not identify a superimposition target when the remaining distance is longer than a switching distance, and (ii) display, as the guidance display object, a superimposed virtual image superimposed on a specific superimposition target when the remaining distance is shorter than the switching distance,  even when the remaining distance is longer than the switching distance, as provided by SEO.  The modification provide an improved system and method for improving driving speed that is an inherent performance characteristic of vehicles and fuel efficiency, improving driver convenience and safety in order to reducing traffic accidents (SEO, see par. [0005]).

Regarding claim 4.  Yang in view of SEO further discloses:
wherein when the high accuracy map data is not available (Yang, see [0069] First, the road configuration recognition unit 230 may be configured to detect the guide point GP on a driving route (Operation S610). The guide point GP may include a point at which it is difficult for the driver to intuitively recognize a direction corresponding to the driving route, such as a forked road, an entrance/exit section, a roundabout, an intersection or a turn point. The road configuration recognition unit 230 may be configured to recognize a road configuration on the driving route based on map information acquired by the map storage 243, and confirm whether the guide point GP is present in front of the vehicle.), the processor displays, as the guidance display object, first the non-superimposed virtual image (Yang, see at least par. [0074] Further, the image processing unit 250 may be configured to identify at least one object O interfering with the guide point GP in the extracted ROI (Operation S650). When the at least one object O is identified (Yes in Operation S650), the image processing unit 250 may be configured to acquire a street view image matched with the current position of the vehicle (Operation S660), and match the street view image with one area of the ROI, in which the at least one object O is displayed (Operation S670).) and then displays the superimposed virtual image (Yang, see [0077] When the at least one object O is not identified (No in Operation S650), the image processing unit 250 may skip to Operation S680 and thus may be configured to generate a route guidance image by overlaying a guidance identifier, for example, a direction indicator and/or a warning indicator, on the extracted ROI), and 
when high accuracy map data is available (Yang, see at least par [0069] First, the road configuration recognition unit 230 may be configured to detect the guide point GP on a driving route (Operation S610). The guide point GP may include a point at which it is difficult for the driver to intuitively recognize a direction corresponding to the driving route, such as a forked road, an entrance/exit section, a roundabout, an intersection or a turn point. The road configuration recognition unit 230 may be configured to recognize a road configuration on the driving route based on map information acquired by the map storage 243, and confirm whether the guide point GP is present in front of the vehicle.), the processor continuously displays, as the guidance display object, the superimposed virtual image from a beginning to an end (Yang, see, see at least par. [0068] Referring to FIG. 7, a route guidance method (Operation S600) in accordance with one exemplary embodiment may include detecting a guide point GP (Operation S610), collecting image data based on a camera's view point (Operation S620), calculating the range of a driver's viewing angle (Operation S630), extracting a region of interest based on a driver's view point (Operation S640), identifying an object (Operation S650), acquiring a street view image (Operation S660), extracting feature points from the region of interest and the street view images and matching the feature points with each other (Operation S670), overlaying a guidance identifier (Operation S680), and outputting a route guidance image (Operation S690).

Regarding claim 5.  Yang discloses a non-transitory tangible computer readable storage medium comprising instructions executed by at least one processor (Yang, see par. [0022], control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor) of a display control device, for a vehicle, configured to control a display of a virtual image by a head- up display (Yang, FIG. 1, see par. [0028], route guidance system 10 in accordance with one exemplary embodiment of the present invention may include a camera 100 (or other imaging device) to provide real world images at the outside of a vehicle and a route guidance apparatus 200 configured to display route guidance using the corresponding images. In one exemplary embodiment, the camera 100 and the route guidance apparatus 200 may be mounted within the vehicle), the instructions comprising: the same steps of claim 1.  Therefore, claim 5 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein. 

Regarding claim 6. Yang discloses a non-transitory tangible computer readable storage medium comprising instructions executed by at least one processor (Yang, see par. [0022], control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor) of a display control device, for a vehicle, configured to control a display of a virtual image by a head- up display (Yang, FIG. 1, see par. [0028], route guidance system 10 in accordance with one exemplary embodiment of the present invention may include a camera 100 (or other imaging device) to provide real world images at the outside of a vehicle and a route guidance apparatus 200 configured to display route guidance using the corresponding images. In one exemplary embodiment, the camera 100 and the route guidance apparatus 200 may be mounted within the vehicle), the instructions comprising: same steps of claim 3.  Therefore, claim 6 is further rejected based on the same rationale as claim 3 set forth above and incorporated herein.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over .
Yang (US 20200318989 A1, hereinafter Yang) in view of SEO (US20140063064) as applied claim 1 above, and further in view of Fukumoto et al. (US 20070067103 A1, hereinafter Fukumoto).
Regarding claim 2.  Yang in view of SEA does not discloses wherein the processor enlarges the display permission range within the angle of view as the accuracy of the map data increases.  However, Fukumoto discloses:
wherein the processor enlarges the display permission range within the angle of view as the accuracy of the map data increases (Fukumoto, see at least par. 0039] The car navigation apparatus according to the embodiment can change the viewing angle for the three-dimensional road map as shown in FIG. 4A based on the reference point. According to a well-known technology, for example, the display range of a three-dimensional road map can be widened by changing the road map scale or increasing the viewpoint altitude. In this case, however, the display contents near the vehicle are also reduced. There has been a demand for widening the display range and preventing the display contents near the vehicle from being reduced).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Yang further, to have wherein the processor enlarges the display permission range within the angle of view as the accuracy of the map data increases, as provided by Fukumoto.  The modification provides an improved system and method that make it possible to provide a map display device, a map display method, a map display program, and a recording medium to record the same program capable of extending a display range and keeping a high level of visibility for display contents near a subject vehicle (Fukumoto, see par. [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        



/KIM THANH T TRAN/Examiner, Art Unit 2616